     Candice L. Fields, SBN 172174
1 CANDICE FIELDS LAW
     520 Capitol Mall, Suite 750
2 Sacramento, CA 95814
     Tel: (916)414-8050
3 Fax: (916)790-9450
     Email: cfields@candicefieldslaw.com
4
     Attorney for Defendant
5 ROBERT JOSEPH MAHER

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
         UNITED STATES OF AMERICA,                   Case No. 2:18-CR-00058-JAM
12
                           Plaintiff,
13
                                                     STIPULATION AND ORDER FOR
14                                                   CONTINUANCE OF STATUS
         v.                                          CONFERENCE
15

16
         ROBERT JOSEPH MAHER                         Date: May 7, 2019
17                                                   Time: 9:15 a.m.
                           Defendant.                Judge: Hon. John A. Mendez
18

19

20
                                              STIPULATION
21
              1.    By previous order, this matter was set for a status conference on May 7, 2019, at
22
     9:15 a.m., before Judge John A. Mendez.
23
              2.    By this stipulation, defendant Robert Maher now moves to continue the status
24
     conference until June 25, 2019, at 9:15 a.m. before Judge John A. Mendez, and to exclude
25
     time between May 7, 2019, and June 25, 2019, inclusive, under Local Code T4 (to allow
26
     defense counsel time to prepare).
27
              3.    Defendant Robert Maher, by and through his counsel, Candice L. Fields, and the
28
     1
                   STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
 1 United States, through its counsel, Amy Hitchcock, Assistant United States Attorney, agree

 2 and stipulate, and request that the Court find the following:

 3                a.     On or around December 17, 2018, the government produced more than
 4         14,000 pages of discovery associated with this case directly to counsel and/or made
 5         available for inspection and copying.
 6                b.     Counsel for defendant Maher desires additional time to review the
 7         discovery produced in this matter, consult with her client, review the current charges,
 8         conduct investigation and research related to the charges, and to discuss potential
 9         resolution with her client.
10                c.     Counsel for defendant Maher believes that failure to grant the above-
11         requested continuance would deny them the reasonable time necessary for effective
12         preparation, taking into account the exercise of due diligence.
13                d.     The government does not object to the continuance.
14                e.     Based on the above-stated findings, the ends of justice served by
15         continuing the case as requested outweigh the interest of the public and the defendant
16         in a trial within the original date prescribed by the Speedy Trial Act.
17         4.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
18 et seq., within which trial must commence, the time period of May 7, 2019, to June 25, 2019,

19 inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

20 because it results from a continuance granted by the Court at defendants’ request on the basis

21 of the Court's finding that the ends of justice served by taking such action outweigh the best

22 interest of the public and the defendants in a speedy trial.

23         5.     Nothing in this stipulation and order shall preclude a finding that other provisions
24 of the Speedy Trial Act dictate that additional time periods are excludable from the period

25 within which a trial must commence.

26

27 / / /

28
     2
                 STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
 1                                             Respectfully submitted,
 2
                                               MCGREGOR W. SCOTT
 3   Dated: April 23, 2019                     United States Attorney
 4
                                               /s/ Amy Hitchcock
 5                                             AMY HITCHCOCK
                                               Assistant United States Attorney
 6

 7
     Dated: April 23, 2019                     /s/ Candice L. Fields
 8
                                               CANDICE L. FIELDS
 9                                             Attorney for Defendant
                                               ROBERT JOSEPH MAHER
10

11

12

13

14
                                                 ORDER
15
           IT IS HEREBY ORDERED that the status conference hearing set for defendant Robert
16
     Maher on May 7, 2019, at 9:15 a.m., be vacated and continued to June 25, 2019, at 9:15 a.m.
17
           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
18
     seq., within which trial must commence, the time period from May 7, 2019 through June 25,
19
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv) and
20
     Local Code T4, because it results from a continuance granted by the Court at defendant
21
     Robert Maher’s request on the basis of the Court’s finding that the ends of justice served by
22
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
23

24 Dated: April 24, 2019                          /s/ John A. Mendez_______________
                                                  JOHN A. MENDEZ
25                                                United States District Court Judge
26

27

28
     3
                 STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
